Case 0:18-cv-62219-JIC Document 39 Entered on FLSD Docket 02/27/2019 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 1:18-CV-62219-JIC

 BARBARA GLATTER,

        Plaintiff,

 v.

 MSC CRUISES, S.A.,

       Defendant.
 ________________________________________/

                               NOTICE OF SETTLEMENT

        The parties hereby notify this Honorable Court that all pending claims between the

 Plaintiff and the Defendant have been settled in full. The parties request this Court retain

 jurisdiction to enforce the terms of the settlement and will submit a Joint Stipulation for

 Dismissal.

 Dated: February 27, 2019
        Miami, Florida
                                                  Respectfully submitted:

                                                  MALTZMAN & PARTNERS, P.A.

                                    By:           /s/ Rafaela P. Castells
                                                  Rafaela P. Castells, Esq.
                                                  Florida Bar No. 98468
                                                  rafaelac@maltzmanpartners.com
                                                  55 Miracle Mile, Suite 300
                                                  Coral Gables, FL 33134
                                                  Tel: 305-779-5665 / Fax: 305-779-5664
                                                  Attorney for Defendant
Case 0:18-cv-62219-JIC Document 39 Entered on FLSD Docket 02/27/2019 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

 Court via CM/ECF on this 27th day of February, 2019. I also certify that the foregoing was

 served on all counsel or parties of record on the attached Service List either via transmission of

 Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those

 counsel or parties who are not authorized to receive electronic Notices of Filing.

                                              By: /s/ Rafaela P. Castells
                                                  Rafaela P. Castells


                                       SERVICE LIST
                                  CASE NO.: 18-CV-62219-JIC

 Michael T. Flanagan, Esq.                                  Jeffrey B. Maltzman, Esq.
 mtf@florida-justice.com                                    jeffreym@maltzmanpartners.com
 Lauren DeFabio Flanagan, Esq.                              Steve Holman, Esq.
 ldf@florida-justice.com                                    steveh@maltzmanpartners.com
 FLANAGAN PERSONAL INJURY &                                 Rafaela P. Castells, Esq.
 WRONGFUL DEATH LAW FIRM, P.A.                              rafaelac@maltzmanpartners.com
 2 Alhambra Plaza, Suite 620                                MALTZMAN & PARTNERS, P.A.
 Coral Gables, FL 33134                                     55 Miracle Mile, Suite 300
 Phone: 305-638-4143                                        Coral Gables, FL 33134
 Fax: 305-397-2636                                          Phone: 305-779-5665
 Attorneys for Plaintiff                                    Fax: 305-779-5664
                                                            Attorneys for Defendant




                                                  2
